

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAW, AND IT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR STATE LAW
OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS; AND THE COMPANY MAY REQUIRE
AN OPINION OF COUNSEL AS TO THE AVAILABILITY OF SUCH EXEMPTION.


 
$1,000,000
 
New York, New York
September 22, 2010



THE COUGAR GROUP


4% PROMISSORY NOTE DUE SEPTEMBER 30, 2011


FOR VALUE RECEIVED, The Cougar Group, a Nevada corporation (the “Company”),
hereby promises to pay to the order of Global Investor Services, Inc.
(“Holder”), the principal amount of ONE MILLION dollars ($1,000,000) on
SEPTEMBER 30, 2011 (“Maturity Date”) or earlier as hereinafter
provided.  Interest on the outstanding principal balance shall be paid at
maturity at the rate of four percent (4%) per annum.  Accrued interest shall
also be payable at such time as any payment of principal of this Note is
made.  The interest payment shall be paid to the holder of record of this Note
on the tenth business day prior to the interest payment date.  Interest shall be
computed on the basis of a 365-day year, using the number of days actually
elapsed.


ARTICLE 1.
Events of Default and Acceleration


(a)   Events of Default Defined.  The entire unpaid principal amount of this
Note, together with interest thereon shall forthwith become and be due and
payable if any one or more the following events (“Events of Default”) shall have
occurred (for any reason whatsoever and whether such happening shall be
voluntary or involuntary or be affected or come about by operation of law
pursuant to or in compliance with any judgment, decree, or order of any court or
any order, rule or regulation of any administrative or governmental body) and be
continuing.  An Event of Default shall occur:


(i)           if failure shall be made in the payment of the principal of this
Note when and as the same shall become due and such failure shall continue for a
period of five (5) days after such payment is due; or


(ii)          if failure shall be made in the payment of any installment of
interest on this Note when and as the same shall become due and payable whether
at maturity or otherwise and such failure shall continue for fifteen (15) days
after receipt of notice that such payment has not been made; or


(iii)         if the Company shall consent to the appointment of a receiver,
trustee or liquidator of itself or of a substantial part of its property, or
shall admit in writing its inability to pay its debts generally as they become
due, or shall make a general assignment for the benefit of creditors, or shall
file a voluntary petition in bankruptcy, or an answer seeking reorganization in
a proceeding under any bankruptcy law (as now or hereafter in effect) or an
answer admitting the material allegations of a petition filed against the
Company in any such proceeding, or shall by voluntary petition, answer or
consent, seek relief under the provisions of any other now existing or future
bankruptcy or other similar law providing for the reorganization or winding up
of corporations, or an arrangement, composition, extension or adjustment with
its or their creditors, or shall, in a petition in bankruptcy filed against it
or them be adjudicated a bankrupt, or the Company or its directors or a majority
of its stockholders shall vote to dissolve or liquidate the Company; or

 
 

--------------------------------------------------------------------------------

 
 
(iv)        if an involuntary petition shall be filed against the Company
seeking relief against the Company under any now existing or future bankruptcy,
insolvency or other similar law providing for the reorganization or winding up
of corporations, or an arrangement, composition, extension or adjustment with
its or their creditors, and such petition shall not be stayed or vacated or set
aside within ninety (90) days from the filing thereof;


(v)         if a court of competent jurisdiction shall enter an order, judgment
or decree appointing, without consent of the Company, a receiver, trustee or
liquidator of the Company or of all or any substantial part of the property of
the Company, or approving a petition filed against the Company seeking a
reorganization or arrangement of the Company under the Federal bankruptcy laws
or any other applicable law or statute of the United States of America or any
State thereof, or any substantial part of the property of the Company shall be
sequestered; and such order, judgment or decree shall not be stayed or vacated
or set aside within ninety (90) days from the date of the entry thereof; or


(vi)        any breach by the Company of the Sales Agency Agreement between the
Company and the Holder dated the date hereof.


(b)  Rights of the Holder.  Nothing in this Note shall be construed to modify,
amend or limit in any way the right of the Holder to bring an action against the
Company.


ARTICLE 2.
Miscellaneous


(a)   Prepayments and Partial Payments.  The Company may prepay this Note in
whole or in part with each prepayment of a minimum of $250,000; provided that
any partial payment of principal shall be accompanied by payment of accrued
interest to the date of prepayment.  Further, upon achieving revenue targets set
forth on Exhibit C – Tier Two of that certain Sales Agency Agreement between the
Company and the Holder dated the date hereof, at intervals of no less than
$250,000 (the “Target”), the principal balance of this Note shall be reduced by
the amount of the Target as if a prepayment has been made.


(b)  Transferability.  This Note shall not be transferred except in a
transaction exempt from registration pursuant to the Securities Act and
applicable state securities law.  The Company shall treat as the owner of this
Note the person shown as the owner on its books and records.  The term “Holder”
shall include the initial holder named on the first page of this Note and any
subsequent holder of this Note.


(c)   WAIVER OF TRIAL BY JURY.  IN ANY LEGAL PROCEEDING TO ENFORCE PAYMENT OF
THIS NOTE, THE COMPANY WAIVES TRIAL BY JURY.
 
 
-2-

--------------------------------------------------------------------------------

 

(d)  Usury Saving Provision.  All payment obligations arising under this Note
are subject to the express condition that at no time shall the Company be
obligated or required to pay interest at a rate which could subject the holder
of this Note to either civil or criminal liability as a result of being in
excess of the maximum rate which the Company is permitted by law to contract or
agree to pay.  If by the terms of this Note, the Company is at any time required
or obligated to pay interest at a rate in excess of such maximum rate, the
applicable rate of interest shall be deemed to be immediately reduced to such
maximum rate, and interest thus payable shall be computed at such maximum rate,
and the portion of all prior interest payments in excess of such maximum rate
shall be applied and shall be deemed to have been payments in reduction of
principal.


(e)   Notice to Company.  Notice to the Company shall be given to the Company at
its principal executive offices, presently located at St. George’s Building,
Suite 106, 2 Ice Street House, Hong Kong, telecopier (81-3)3776-2482, attention
of David C. Fender, CEO, or to such other address or person as the Company may,
from time to time, advise the holder of this Note, or to the holder of this Note
at the address set forth on the Company’s records.  Notice shall be given by
hand delivery, certified or registered mail, return receipt requested, overnight
courier service which provides evidence of delivery, or by telecopier if
confirmation of receipt is given or of confirmation of transmission is sent as
herein provided.


(f)   Governing Law.  This Note shall be governed by the laws of the State of
New York applicable to agreements executed and to be performed wholly within
such State.  The Company hereby (i) consents to the non-exclusive jurisdiction
of the United States District Court for the Southern District of New York and
Supreme Court of the State of New York in the County of New York in any action
relating to or arising out of this Note, (ii) agrees that any process in any
such action may be served upon it, in addition to any other method of service
permitted by law, by certified or registered mail, return receipt requested, or
by an overnight courier service which obtains evidence of delivery, with the
same full force and effect as if personally served upon him in New York, New
York and (iii) waives any claim that the jurisdiction of any such tribunal is
not a convenient forum for any such action and any defense of lack of in
personam jurisdiction with respect thereto.


(g)  Expenses.  In the event that the Holder commences a legal proceeding in
order to enforce its rights under this Note, the Company shall pay all
reasonable legal fees and expenses incurred by the Holder with respect thereto,
if the Holder is successful in enforcing such action.


IN WITNESS WHEREOF, the Company has executed this Note as of the date and year
first aforesaid.



 
THE COUGAR GROUP
     
By:
   
Name:
David C. Fender
 
Title:
CEO

 
 
-3-

--------------------------------------------------------------------------------

 
